DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
Applicant's arguments filed 3/19/2021 have been fully considered but they are not persuasive.
When considering Adams, Examiner appears to have focused on the annular shoulder, 209, which defines a substantially airtight seal between sleeve 200 and outer sleeve 84, except for a plurality of circumferential grooves or slots, 211 therethrough to redistribute the airflow and establish a uniform pressure drop. In Adams, though, the grooves/slots are located radially along the shoulder, which is different from the grooves in Plojoux, which are instead located on the external surface of the end-wall. 	
It is generally agreed that the grooves in Adams are located radially along the shoulder and not in the end wall, per se. As such, the seals formed to allow air flow only through the grooves is formed by different part than in Plojoux and as claimed. 
However, Examiner believes that the general teaching in Adams in that the seal between the parts that host the grooves is applicable to the parts which host the grooves in Plojoux. Specifically, the external surface of the end-wall of Plojoux closes off the grooves with the corresponding surface of the heater support, such that the individual grooves are fluidly separated from each other (Figures 4 and 5). 
By having these surface between the grooves be flush and air tight, the air is directed only through the grooves as desired, rather than at any point between the two surfaces. 
Examiner further notes that the proposed amendment to claims 12 and 18 would eliminate the modification of Plojoux by Adams. By requiring that the air-flow channel is entirely within the thickness of the end-wall, there wouldn’t necessarily be a motivation to seal the surfaces between the end wall and corresponding wall of the heater support, per se, given that the grooves of Plojoux would no longer be hosted and closes off by said surfaces.
Applicant acknowledges that the rejection doesn’t appear to rely on the location of the grooves themselves, but rather on the selective prevention or direction of airflow by such grooves. To advance prosecution the proposed amendment are provided. 
Examiner agrees that the proposed amendment would overcome the current rejection as neither Plojoux nor Adams include air-flow channels entirely within the end wall. Moreover, the proposed amendment would also negate the motivation to modify Plojoux, as mentioned above. Thus, the respective teachings of Adams would no longer be applicable to modifying Plojoux. 
However, the proposed amendments contain new limitations that have not been previously presented on the record. 


Response to Amendment

Applicant's request for entry into AFCP 2.0 is acknowledged, but is denied because the response cannot be reviewed and a search conducted in the limited amount of time authorized for this pilot program. Therefore, the response is being reviewed under pre-pilot practice. 
As noted above, the proposed amendments would require more than an addition reference to determine patentability. The proposed amendments appear to also prevent the modification of Plojoux by Adams as laid out previously. Thus, further consideration would be required to determine the patentability based on not only the proposed amendments, but also the “flush” limitations of the claims. 
For purposes of appeal the claims will not be entered. They contain new limitations that would require further search and/or consideration. 


Conclusion




Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX B EFTA whose telephone number is (313)446-6548.  The examiner can normally be reached on 8AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Tucker can be reached on 571-272-1095.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEX B EFTA/Primary Examiner, Art Unit 1745